Exhibit 10.2 MINDEN BANCORP, INC. AMENDED AND RESTATED 2 ARTICLE I ESTABLISHMENT OF THE PLAN AND TRUST 1.01Minden Bancorp, Inc. (the “Corporation”) hereby amends and restates the 2003 Recognition and Retention Plan (as amended and restated, the “Plan”) and Trust (the “Trust”) upon the terms and conditions hereinafter stated in this amended and restated 2003 Recognition and Retention Plan and Trust Agreement (the “Agreement”), with the amendment and restatement effective as ofDecember 9, 2008.The Plan is being amended and restated in order to comply with Section 409A of the Code, as defined herein. 1.02The Trustee hereby accepts this Trust and agrees to hold the Trust assets existing on the date of this Agreement and all additions and accretions thereto upon the terms and conditions hereinafter stated. ARTICLE II PURPOSE OF THE PLAN The purpose of the Plan is to retain personnel of experience and ability in key positions by providing Employees and Non-Employee Directors with a proprietary interest in the MHC, the Corporation and its Subsidiary Companies as compensation for their contributions to the MHC, the Corporation and the Subsidiary Companies and as an incentive to make such contributions in the future.Each Recipient of a Plan Share Award hereunder is advised to consult with his or her personal tax advisor with respect to the tax consequences under federal, state, local and other tax laws of the receipt of a Plan Share Award hereunder. ARTICLE III DEFINITIONS The following words and phrases when used in this Agreement with an initial capital letter, unless the context clearly indicates otherwise, shall have the meanings set forth below.Wherever appropriate, the masculine pronouns shall include the feminine pronouns and the singular shall include the plural. 3.01“Bank” means MBL Bank (formerly known as Minden Building and Loan Association), the wholly owned subsidiary of the Corporation. 3.02“Beneficiary” means the person or persons designated by a Recipient to receive any benefits payable under the Plan in the event of such Recipient’s death.Such person or persons shall be designated in writing on forms provided for this purpose by the Committee and may be changed from time to time by similar written notice to the Committee.In the absence of a written designation, the Beneficiary shall be the Recipient’s surviving spouse, if any, or if none, his estate. 3.03“Board” means the Board of Directors of the Corporation. 3.04“Change in Control” shall mean a change in ownership of the Corporation or the Bank, a change in the effective control of the Corporation or the Bank, or a change in the ownership of a substantial portion of the assets or the Corporation or the Bank, in each case as provided under Section 409A of the Code and the regulations thereunder. 3.05“Code” means the Internal Revenue Code of 1986, as amended. 3.06“Committee” means the committee appointed by the Board pursuant to Article IV hereof. 3.07“Common Stock” means shares of the common stock, $0.01 par value per share, of the Corporation. 3.08“Director” means a member of the Board of Directors of the MHC, the Corporation or a Subsidiary Company or any successors thereto, including Non-Employee Directors as well as Officers and Employees serving as Directors. 3.09“Disability” means the Recipient (i) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (ii) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Corporation or the Bank (or would have received such benefits for at least three months if he had been eligible to participate in such plan). 3.10“Effective Date” means the day upon which the Board originally adopted this Plan. 3.11“Employee” means any person who is employed by the MHC, the Corporation or a Subsidiary Company or is an Officer of the MHC, the Corporation or a Subsidiary Company, but not including directors who are not also Officers of or otherwise employed by the MHC, the Corporation or a Subsidiary Company. 3.12“Employer Group” means the MHC, the Corporation and any Subsidiary Company which, with the consent of the Board, agrees to participate in the Plan. 3.13“Exchange Act” means the Securities Exchange Act of 1934, as amended. 3.14“MHC” means Minden Mutual Holding Company, the parent mutual holding company of the Corporation. 2 3.15“Non-Employee Director” means a member of the Board of the MHC, the Corporation or any Subsidiary Company or any successor thereto who is not an Officer or Employee of the MHC, the Corporation or any Subsidiary Company. 3.16“Offering” means the offering of Common Stock to the public during 2002 in connection with the conversion of the Bank from the mutual to the stock form of organization, the establishment of the MHC and the issuance of the capital stock of the Bank to the Corporation. 3.17“Officer” means an Employee whose position in the MHC, the Corporation or a Subsidiary Company is that of a corporate officer, as determined by the Board. 3.18“Performance Share Award” means a Plan Share Award granted to a Recipient pursuant to Section 7.05 of the Plan. 3.19“Performance Goal” means an objective for the MHC, the Corporation or any Subsidiary Company or any unit thereof or any Employee of the foregoing that may be established by the Committee for a Performance Share Award to become vested, earned or exercisable.The establishment of Performance Goals are intended to make the applicable Performance Share Awards “performance-based” compensation within the meaning of Section 162(m) of the Code, and the Performance Goals shall be based on one or more of the following criteria: (i)net income, as adjusted for non-recurring items; (ii)cash earnings; (iii)earnings per share; (iv)cash earnings per share; (v)return on average equity; (vi)return on average assets; (vii)assets; (viii)stock price; (ix)total shareholder return; (x) capital; (xi) net interest income; (xii)market share; (xiii)cost control or efficiency ratio; and (xiv)asset growth. 3.20“Plan Shares” or “Shares” means shares of Common Stock which may be distributed to a Recipient pursuant to the Plan. 3.21“Plan Share Award” or “Award” means a right granted under this Plan to receive a distribution of Plan Shares upon completion of the service requirements described in Article VII hereof, and includes Performance Share Awards. 3 3.22“Recipient” means an Employee or a Non-Employee Director or former Employee or Non-Employee Director who receives a Plan Share Award or Performance Share Award under the Plan. 3.23“Subsidiary Companies” means those subsidiaries of the Corporation, including the Bank, which meet the definition of “subsidiary corporations” set forth in Section 424(f) of the Code, at the time of the granting of the Plan Share Award in question. 3.24“Trustee” means such firm, entity or persons approved by the Board to hold legal title to the Plan and the Plan assets for the purposes set forth herein. ARTICLE IV ADMINISTRATION OF THE PLAN 4.01Duties of the Committee.The Plan shall be administered and interpreted by the Committee, which shall consist of two or more members of the Board, each of whom shall be a Non-Employee Director, as defined in Rule 16b-3(b)(3)(i) of the Exchange Act.In addition, each member of the Committee shall be an “outside director” within the meaning of Section 162(m) of the Code and the regulations thereunder at such times as is required under such regulations.The Committee shall have all of the powers allocated to it in this and other Sections of the Plan.The interpretation and construction by the Committee of any provisions of the Plan or of any Plan Share Award granted hereunder shall be final and binding in the absence of action by the Board.The Committee shall act by vote or written consent of a majority of its members.Subject to the express provisions and limitations of the Plan, the Committee may adopt such rules, regulations and procedures as it deems appropriate for the conduct of its affairs.The Committee shall report its actions and decisions with respect to the Plan to the Board at appropriate times, but in no event less than once per calendar year. 4.02Role of the Board.The members of the Committee and the Trustee shall be appointed or approved by, and will serve at the pleasure of, the Board.The Board may in its discretion from time to time remove members from, or add members to, the Committee, and may remove or replace the Trustee, provided that any directors who are selected as members of the Committee shall be Non-Employee Directors. 4.03Revocation for Misconduct.Notwithstanding anything to the contrary herein, the Board or the Committee may by resolution immediately revoke, rescind and terminate any Plan Share Award, or portion thereof, to the extent not yet vested, previously granted or awarded under this Plan to an Employee who is discharged from the employ of the MHC, the Corporation or a Subsidiary Company for cause, which, for purposes hereof, shall mean termination because of the Employee’s personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving personal profit, intentional failure to perform stated duties, willful violation of any law, rule, or regulation (other than traffic violations or similar offenses) or final cease-and-desist order.Unvested Plan Share Awards to a Non-Employee Director who is removed for cause pursuant to the MHC’s Charter or Bylaws, the Corporation’s Charter or Bylaws or the Bank’s Charter or Bylaws or the constituent documents of such other Subsidiary Company on whose board he serves shall terminate as of the effective date of such removal. 4 4.04Limitation on Liability.No member of the Board or the Committee shall be liable for any determination made in good faith with respect to the Plan or any Plan Shares or Plan Share Awards granted under it.If a member of the Board or the Committee is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of anything done or not done by him in such capacity under or with respect to the Plan, the Corporation shall, subject to the requirements of applicable laws and regulations, indemnify such member against all liabilities and expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit or proceeding if he acted in good faith and in a manner he reasonably believed to be in the best interests ofthe MHC, the Corporation and any Subsidiary Companies and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. 4.05Compliance with Laws and Regulations.All Awards granted hereunder shall be subject to all applicable federal and state laws, rules and regulations and to such approvals by any government or regulatory agency or shareholders as may be required.The Corporation shall not be required to issue or deliver any certificates for shares of Common Stock prior to the completion of any registration or qualification of or obtaining of consents or approvals with respect to such shares under any federal or state law or any rule or regulation of any government body, which the Corporation shall, in its sole discretion, determine to be necessary or advisable. 4.06Restrictions on Transfer.The Corporation may place a legend upon any certificate representing shares issued pursuant to a Plan Share Award noting that such shares may be restricted by applicable laws and regulations. 4.07No Deferral of Compensation Under Section 409A of the Code.All Awards granted under the Plan are designed to not constitute a deferral of compensation for purposes of Section 409A of the Code.No Recipient shall be permitted to defer the recognition of income beyond the date an Award shall be deemed earned pursuant to Article VII of the Plan. ARTICLE V CONTRIBUTIONS 5.01Amount and Timing of Contributions.The Board shall determine the amount (or the method of computing the amount) and timing of any contributions by the Corporation and any Subsidiary Companies to the Trust established under this Plan.Such amounts may be paid in cash or in shares of Common Stock and shall be paid to the Trust at the designated time of contribution.No contributions by Employees or Non-Employee Directors shall be permitted. 5.02Investment of Trust Assets; Number of Plan Shares.Subject to Section 8.02 hereof, the Trustee shall invest all of the Trust’s assets primarily in Common Stock.The aggregate number of Plan Shares available for distribution pursuant to this Plan shall be 26,186 shares of Common Stock, subject to adjustment as provided in Section 10.01 hereof, which shares shall be purchased (from the Corporation and/or, if permitted by applicable regulations, from shareholders thereof) by the Trust with funds contributed by the Corporation.During the time this Plan remains in effect, Awards to each Employee and each Non-Employee Director shall not exceed 25% and 5% of the shares of Common Stock available under the Plan, respectively.Plan Share Awards to Non-Employee Directors in the aggregate shall not exceed 30% of the number of shares available under this Plan. 5 ARTICLE VI ELIGIBILITY; ALLOCATIONS 6.01Awards.Plan Share Awards and Performance Share Awards may be made to such Employees and Non-Employee Directors as may be selected by the Board or the Committee.In selecting those Employees to whom Plan Share Awards and/or Performance Share Awards may be granted and the number of Shares covered by such Awards, the Board or the Committee shall consider the duties, responsibilities and performance of each respective Employee and Non-Employee Director, his present and potential contributions to the growth and success of the Corporation, his salary or other compensation and such other factors as deemed relevant to accomplishing the purposes of the Plan.The Board or the Committee may, but shall not be required to, request the written recommendation of the Chief Executive Officer of the Corporation other than with respect to Plan Share Awards and/or Performance Share Awards to be granted to him. 6.02Form of Allocation.As promptly as practicable after an allocation pursuant to Section 6.01 that a Plan Share Award or a Performance Share Award is to be issued, the Board or the Committee shall notify the Recipient in writing of the grant of the Award, the number of Plan Shares covered by the Award, and the terms upon which the Plan Shares subject to the Award shall be distributed to the Recipient.The Board or the Committee shall maintain records as to all grants of Plan Share Awardsor Performance Share Awards under the Plan. 6.03Allocations Not Required to any Specific Employee or Non-Employee Director.No Employee or Non-Employee Director shall have any right or entitlement to receive a Plan Share Award hereunder, with such Awards being at the total discretion of the Board or the Committee. ARTICLE VII EARNING AND DISTRIBUTION OF PLAN SHARES; VOTING RIGHTS 7.01Earning Plan Shares; Forfeitures. (a)General Rules.Subject to the terms hereof, Plan Share Awards granted shall be earned by a Recipient at the rate of twenty percent (20%) of the aggregate number of Shares covered by the Award as of each annual anniversary of the date of grant of the Award. If the employment of an Employee or service as a Non-Employee Director is terminated prior to the fifth (5th) annual anniversary of the date of grant of a Plan Share Award for any reason (except as specifically provided in subsection (b) below), the Recipient shall forfeit the right to any Shares subject to the Award which have not theretofore been earned.In the event of a forfeiture of the right to any Shares subject to an Award, such forfeited Shares shall become available for allocation pursuant to Section 6.01 hereof as if no Award had been previously granted with respect to such Shares.No fractional shares shall be distributed pursuant to this Plan. 6 (b)Exception for Terminations Due to Death, Disability or Change in Control.Notwithstanding the general rule contained in Section 7.01(a), all Plan Shares subject to a Plan Share Award held by a Recipient whose employment with the MHC, the Corporation or any Subsidiary Company or service as a Non-Employee Director terminates due to death or Disability shall be deemed earned as of the Recipient’s last day of employment with or service to the Corporation or any Subsidiary Company (provided, however, no such accelerated vesting shall occur if a Recipient remains employed by or continues to serve as a Director of at least one member of the Employer Group) and shall be distributed as soon as practicable thereafter.Furthermore, notwithstanding the general rule contained in Section 7.01(a), all Plan Shares subject to a Plan Share Award held by a Recipient shall be deemed earned as of the effective date of a Change in Control. 7.02Distribution of Dividends.Any cash dividends (including special large and nonrecurring dividends and including any that has the effect of a return of capital to the Corporation’s shareholders) or stock dividends declared in respect of each unvested Plan Share Award (including a Performance Share Award) will be held by the Trust for the benefit of the Recipient on whose behalf such Plan Share Award (including aPerformance Share Award) is then held by the Trust and such dividends, including any interest thereon, will be paid out proportionately by the Trust to the Recipient thereof as soon as practicable after the Plan Share Awards become earned.Any cash dividends or stock dividends declared in respect of each vested Plan Share held by the Trust will be paid by the Trust, as soon as practicable after the Trust’s receipt thereof, to the Recipient on whose behalf such Plan Share is then held by the Trust. 7.03Distribution of Plan Shares. (a)Timing of Distributions:General Rule.Subject to the provisions of Section 7.05 hereof, Plan Shares shall be distributed to the Recipient or his Beneficiary, as the case may be, as soon as practicable after they have been earned. (b)Form of Distributions.All Plan Shares, together with any Shares representing stock dividends, shall be distributed in the form of Common Stock.One share of Common Stock shall be given for each Plan Share earned and distributable.Payments representing cash dividends shall be made in cash. (c)Withholding.The Trustee may withhold from any cash payment or Common Stock distribution made under this Plan sufficient amounts to cover any applicable withholding and employment taxes, and if the amount of a cash payment is insufficient, the Trustee may require the Recipient or Beneficiary to pay to the Trustee the amount required to be withheld as a condition of delivering the Plan Shares.The Trustee shall pay over to the MHC, the Corporation or any Subsidiary Company which employs or employed such Recipient any such amount withheld from or paid by the Recipient or Beneficiary. 7 (d)Restrictions on Selling of Plan Shares.Plan Share Awards may not be sold, assigned, pledged or otherwise disposed of prior to the time that they are earned and distributed pursuant to the terms of this Plan.Upon distribution, the Board or the Committee may require the Recipient or his Beneficiary, as the case may be, to agree not to sell or otherwise dispose of his distributed Plan Shares except in accordance with all then applicable federal and state securities laws, and the Board or the Committee may cause a legend to be placed on the stock certificate(s) representing the distributed Plan Shares in order to restrict the transfer of the distributed Plan Shares for such period of time or under such circumstances as the Board or the Committee, upon the advice of counsel, may deem appropriate. 7.04Voting of Plan Shares.After a Plan Share Award has been made, the Recipient shall be entitled to direct the Trustee as to the voting of the Plan Shares which are covered by the Plan Share Award and which have not yet been earned and distributed to him pursuant to Section 7.03, subject to rules and procedures adopted by the Committee for this purpose.All shares of Common Stock held by the Trust which have not been awarded under a Plan Share Award, shares subject to Performance Share Awards which have not yet vested and shares which have been awarded as to which Recipients have not directed the voting shall be voted by the Trustee in its discretion. 7.05Performance Awards (a)Designation of Performance Share Awards.The Committee may determine to make any Plan Share Award a Performance Share Award by making such Plan Share Award contingent upon the achievement of a Performance Goal or any combination of Performance Goals.Each Performance Share Award shall be evidenced by a written agreement (“Award Agreement”), which shall set forth the Performance Goals applicable to the Performance Share Award, the maximum amounts payable and such other terms and conditions as are applicable to the Performance Share Award.Each Performance Share Award shall be granted and administered to comply with the requirements of Section 162(m) of the Code, or any successor thereto and with Thrift Activities Handbook Section 310, or any successors thereto. (b)Timing of Grants.Any Performance Share Award shall be made not later than 90 days after the start of the period for which the Performance Share Award relates and shall be made prior to the completion of 25% of such period.All determinations regarding the achievement of any Performance Goals will be made by the Committee.The Committee may not increase during a year the amount of a Performance Share Award that would otherwise be payable upon achievement of the Performance Goals but may reduce or eliminate the payments as provided for in the Award Agreement. (c)Restrictions on Grants.Nothing contained in the Plan will be deemed in any way to limit or restrict the Committee from making any Award or payment to any person under any other plan, arrangement or understanding, whether now existing or hereafter in effect. (d)Rights of Recipients.Notwithstanding anything to the contrary herein, a Participant who receives a Performance Share Award payable in Common Stock shall have no rights as a shareholder until the Common Stock is issued pursuant to the terms of the Award Agreement. 8 (e)Nontransferable.Plan Share Awards and Performance Share Awards and rights to Plan Shares shall not be transferable by a Recipient, and during the lifetime of the Recipient, Plan Shares may only be earned by and paid to a Recipient who was notified in writing of an Award by the Committee pursuant to Section 6.02.No Recipient or Beneficiary shall have any right in or claim to any assets of the Plan or Trust, nor shall the MHC, the Corporation or any Subsidiary Company be subject to any claim for benefits hereunder. (f)Distribution.No Performance Share Award or portion thereof that is subject to the attainment or satisfaction of a condition of a Performance Goal shall be distributed or considered to be earned or vested until the Committee certifies in writing that the conditions or Performance Goal to which the distribution, earning or vesting of such Award is subject have been achieved. ARTICLE VIII TRUST 8.01Trust.The Trustee shall receive, hold, administer, invest and make distributions and disbursements from the Trust in accordance with the provisions of the Plan and Trust and the applicable directions, rules, regulations, procedures and policies established by the Committee pursuant to the Plan. 8.02Management of Trust.It is the intent of this Plan and Trust that the Trustee shall have complete authority and discretion with respect to the arrangement, control and investment of the Trust, and that the Trustee shall invest all assets of the Trust in Common Stock to the fullest extent practicable, except to the extent that the Trustee determines that the holding of monies in cash or cash equivalents is necessary to meet the obligations of the Trust.In performing its duties, the Trustee shall have the power to do all things and execute such instruments as may be deemed necessary or proper, including the following powers: (a)To invest up to one hundred percent (100%) of all Trust assets in Common Stock without regard to any law now or hereafter in force limiting investments for trustees or other fiduciaries.The investment authorized herein may constitute the only investment of the Trust, and in making such investment, the Trustee is authorized to purchase Common Stock from the Corporation or from any other source, and such Common Stock so purchased may be outstanding, newly issued, or treasury shares. (b)To invest any Trust assets not otherwise invested in accordance with (a) above, in such deposit accounts, and certificates of deposit, obligations of the United States Government or its agencies or such other investments as shall be considered the equivalent of cash. (c)To sell, exchange or otherwise dispose of any property at any time held or acquired by the Trust. 9 (d)To cause stocks, bonds or other securities to be registered in the name of a nominee, without the addition of words indicating that such security is an asset of the Trust (but accurate records shall be maintained showing that such security is an asset of the Trust). (e)To hold cash without interest in such amounts as may in the opinion of the Trustee be reasonable for the proper operation of the Plan and Trust. (f)To employ brokers, agents, custodians, consultants and accountants. (g)To hire counsel to render advice with respect to its rights, duties and obligations hereunder, and such other legal services or representation as it may deem desirable. (h)To hold funds and securities representing the amounts to be distributed to a Recipient or his Beneficiary as a consequence of a dispute as to the disposition thereof, whether in a segregated account or held in common with other assets of the Trust. Notwithstanding anything herein contained to the contrary, the Trustee shall not be required to make any inventory, appraisal or settlement or report to any court, or to secure any order of a court for the exercise of any power herein contained, or give bond. 8.03Records and Accounts.The Trustee shall maintain accurate and detailed records and accounts of all transactions of the Trust, which shall be available at all reasonable times for inspection by any legally entitled person or entity to the extent required by applicable law, or any other person determined by the Board or the Committee. 8.04Expenses.All costs and expenses incurred in the operation and administration of this Plan shall be borne by the Corporation or, in the discretion of the Corporation, the Trust. 8.05Indemnification.Subject to the requirements of applicable laws and regulations, the Corporation shall indemnify, defend and hold the Trustee harmless against all claims, expenses and liabilities arising out of or related to the exercise of the Trustee’s powers and the discharge of its duties hereunder, unless the same shall be due to its gross negligence or willful misconduct. ARTICLE IX MISCELLANEOUS 9.01Adjustments for Capital Changes.The aggregate number of Plan Shares available for distribution pursuant to the Plan Share Awards and the number of Shares to which any unvested Plan Share Award relates shall be proportionately adjusted for any increase or decrease in the total number of outstanding shares of Common Stock issued subsequent to the Effective Date of the Plan resulting from any split, subdivision or consolidation of shares or other capital adjustment, the payment of a stock dividend or other increase or decrease in such shares effected without receipt or payment of consideration by the Corporation.If, upon a merger, consolidation, reorganization, liquidation, recapitalization or the like of the Corporation or of another corporation, the shares of the Corporation’s Common Stock shall be exchanged for other securities of the Corporation or of another corporation, each Recipient of a Plan Share Award shall be entitled, subject to the conditions herein stated, to receive such number of shares of Common Stock or amount of other securities of the Corporation or such other corporation as were exchangeable for the number of shares of Common Stock of the Corporation which such Recipients would have been entitled to receive except for such action. 10 9.02Amendment and Termination of Plan.The Board may, by resolution, at any time amend or terminate the Plan, subject to any required shareholder approval or any shareholder approval which the Board may deem to be advisable for any reason, such as for the purpose of obtaining or retaining any statutory or regulatory benefits under tax, securities or other laws or satisfying any applicable stock exchange listing requirements.The Board may not, without the consent of the Recipient, alter or impair his Plan Share Award except as specifically authorized herein.Notwithstanding any other provision of the Plan, this Plan may not be terminated prior to such time as all outstanding Plan Share Awards granted to Recipients have been earned or forfeited in accordance with the Plan. 9.03Employment or Service Rights.Neither the Plan nor any grant of a Plan Share Award, Performance Share Award or Plan Shares hereunder nor any action taken by the Trustee, the Committee or the Board in connection with the Plan shall create any right on the part of any Employee or Non-Employee Director to continue in such capacity. 9.04Voting and Dividend Rights.No Recipient shall have any voting or dividend rights or other rights of a shareholder in respect of any Plan Shares covered by a Plan Share Award or Performance Share Award, except as expressly provided in Sections 7.02, 7.04 and 7.05 above, prior to the time said Plan Shares are actually earned and distributed to him or her. 9.05Governing Law.To the extent not governed by federal law, the Plan and Trust shall be governed by the laws of the State of Louisiana. 9.06Effective Date.This Plan as originally adopted shall be effective as of the Effective Date, and Awards may be granted hereunder no earlier than the date this Plan was approved by the shareholders of the Corporation and prior to the termination of the Plan.Notwithstanding the foregoing or anything to the contrary in this Plan, the implementation of this Plan was subject to the approval of the Corporation’s shareholders, which approval has been received.The amendment and restatement of this Plan shall be effective as of the date set forth in Section 1.01 above. 9.07Term of Plan.This Plan shall remain in effect until the earlier of (i) ten (10) years from the Effective Date, (ii) termination by the Board, or (iii) the distribution to Recipients and Beneficiaries of all the assets of the Trust. 11 9.08Tax Status of Trust.It is intended that the trust established hereby be treated as a Grantor Trust of the Corporation under the provisions of Section 671 et seq. of the Code, as the same may be amended from time to time. [signature page follows] 12 IN WITNESS WHEREOF, the Corporation has caused this amended and restated Agreement to be executed by its duly authorized officers and the corporate seal to be affixed and duly attested, and the Trustees of the Trust established pursuant hereto have duly and validly executed this Agreement, all on this9th day of December2008. MINDEN BANCORP, INC. By: /s/ A. David Evans A. David Evans President and Chief Executive Officer TRUSTEES: /s/ F. Dare Lott, Jr. F. Dare Lott, Jr. /s/ Michael W. Wise Michael W. Wise /s/ R. E. Woodard, III R. E. Woodard, III 13
